Perkins. J.
Dearth was fined by a justice of the peace of Carroll county, for a violation of the liquor law of 1859. He appealed to the Carroll Circuit Court. On the motion of the prosecuting attorney, his appeal was dismissed.
The liquor law of 1859 gives the Circuit Court, the Common Pleas, and justices of the peace, jurisdiction of violations of that act. Jurisdiction means the power or right, in a court, to hear and determine a cause. But after jurisdiction has been conferred, generally, upon a court, the question *524still arises, how is that jurisdiction to be acquired in a particular case? Is it through original institution of suits, or through appeals from inferior courts ? The liquor act in question, points out but two modes in which jurisdiction may be acquired of given cases, viz., by original institution, and through recognition, by a justice, to the Circuit or Common Pleas, of the defendants in such causes, instituted before a justice, as he can not properly punish, and, hence, is incompetent to properly try. It does not give appeal as one of the modes of placing a cause in any court. Turning to another statute to see how appeals may be taken, we find they are, in criminal cases, authorized to be taken to the Common Pleas alone, and the right of appeal is entirely regulated by statute. See Perk. Prac. 38; 2 R. S., §10, p. 498.
J. O. Applegate, for the appellant.
If there is any other statute authorizing an appeal in criminal cases to the Circuit Court, we have not been cited to it, nor are we aware of its .existence.
Per Guriam. — The judgment below is affirmed, with costs